DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the Application Number 16/728,448 filed on 12/27/2019.
Claims 1-20 are currently pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Jeffrey Chalhoub.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 27, 2019 and October 13, 2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 

Reference characters “604” and “610” have both been used to designate “visible features” of the “first combined image” in FIG. 6.
Reference characters “618” and “620” have both been used to designate “visible features” of the “second combined image” in FIG. 6.
Reference characters “1110” and “1114” have both been used to designate “communication system” in FIG. 11.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:

Reference number “710”, referring to “a Z (roll) axis”.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:

Reference number “810”.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a computer-implemented method for tracking” in line 1 and therefore sets forth that the method is performed by a computer in the preamble but fails to mention a computer in the body of the claims. Consequently, claims 1-8 are indefinite, claims 2-7 by virtue of their dependency to Claim 1. The examiner is interpreting any teachings in the prior art to encompass the claimed steps in the body of the claim whether a computer is expressly recited or not as conducting these steps. The applicant might overcome the rejection by mentioning a computer in the body of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites the limitation of identifying a target in the combined image. This limitation, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step from practically being performed in the mind. For example, an observer is able to mentally detect a certain feature or aspect in an image by merely looking at that image. Thus, the claim recites a mental process. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – an imaging device. The imaging device is recited at a high-level of generality (i.e., as a generic device supported by a carrier of an unmanned aerial vehicle (UAV)) such that it amounts no more than mere instructions to apply the exception using a generic imaging device. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim recites additional elements of obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV), an infrared image and a visible image, obtaining a combined image based on the infrared image and the visible image, and generating control signals for tracking the identified target using the imaging device.
The obtaining steps from the imaging device are recited at a high level of generality (i.e. as a general means of acquiring data from an infrared and visible image), and amount to mere data gathering, which is a form of insignificant pre-solution activity.
The generating step is also recited at a high level of generality (i.e. as a general means of displaying data as a result of identifying a target in the combined image), and amounts to mere data displaying, which is a form of post-solution activity.   
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an imaging device to perform the data obtaining and displaying steps amount to no more than mere instructions to apply the exception using an imaging device. Mere instructions to apply an exception using an imaging device cannot provide an inventive concept. The claim is not patent eligible.
A similar analysis may be conducted for independent claim 9 and 15.
Regarding dependent claims 2-8, 10-14, and 16-20, they recite similar limitations as claim 1 such as acquiring, obtaining data, determining and identifying target. As explained above, these are considered extra solution activities.
For instance, taking into account dependent claim 6, additional elements recited by the dependent claim such as the remote terminal are recited at a high level of generality (i.e. as a general means of acquiring data), and amount to mere data gathering, which is a form of insignificant extra-solution activity. As explained above the remote terminal does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Dependent claims 2-8, 10-14, and 16-20 are therefore directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zang (WO 2016015251 A1) in view of Fugen (CN 104134208 B).

Regarding Claim 1:
Zang teaches:
A computer-implemented method for tracking, comprising:, (“a method for controlling an unmanned aerial vehicle (UAV) is provided. The method comprises: receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV; and tracking the target according to the target information by automatically adjusting at least one of the UAV or the imaging device while the UAV moves along the flight path according to the one or more navigation commands from the remote user.” (Zang: Summary of the Invention – 4th paragraph))
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV),, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and generating control signals for tracking the identified target using the imaging device., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image;, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 2:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 1. Zang does not teach but Fugen teaches:
The method of claim 1, wherein obtaining the combined image comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying at least one of the visible features to the infrared image to generate the combined image based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 3:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 2. Zang does not teach but Fugen teaches:
The method of claim 2, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 4:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 2. Zang does not teach but Fugen teaches:
The method of claim 2, wherein applying the at least one of the visible features to the infrared image comprises, (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph))
[…] determining an intensity of the at least one of the visible features in the combined image based on a configurable parameter., (“Multi-sensor image registration based on intensity and edge orientation information” (Fugen: Background Technique – 5th paragraph) Examiner Note: The examiner is interpreting the edge orientation information to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 5:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 2. Zang does not teach but Fugen teaches:
The method of claim 2, further comprising determining an amount of the visible features to apply to the infrared image based on a configurable parameter., (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph) Examiner Note: The examiner is interpreting the image transformations to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 6:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of claim 1, wherein identifying the target in the combined image comprises, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
[…] obtaining target information from a remote terminal […], (“receiving, from the remote user, target information of a target to be tracked” (Zang: Summary of the Invention – 4th paragraph))
[…] and identifying the target based on the target information., (“identifying 404 a target based on the target information” (Zang: Detailed Description of the Invention – 207th paragraph))
Regarding Claim 7:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of-claim 1, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 8:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 1. Zang further teaches:
The method of-claim 1, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))
Regarding Claim 9:
Zang teaches:
An unmanned aerial vehicle (UAV), comprising:, (“an unmanned aerial vehicle (UAV)” (Zang: Summary of the Invention – 5th paragraph))
a carrier;, (“a carrier” (Zang: Summary of the Invention – 21st paragraph))
a memory that stores one or more computer-executable instructions;, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
and one or more processors configured to access, (“one or more processors” (Zang: Summary of the Invention – 5th paragraph))
the memory and execute the computer-executable instructions to perform a method comprising:, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
obtaining, from an imaging device supported by the carrier,, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and generating control signals for tracking the identified target using the imaging device., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image;, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 10:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 9. Zang does not teach but Fugen teaches:
The UAV of claim 9, wherein obtaining the combined image comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying at least one of the visible features to the infrared image to generate the combined image based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 11:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 10. Zang does not teach but Fugen teaches:
The UAV of claim 10, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 12:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 10. Zang does not teach but Fugen teaches:
The UAV of claim 10, wherein applying the at least one of the visible features to the infrared image comprises, (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph))
[…] determining an intensity of the at least one of the visible features in the combined image based on a configurable parameter., (“Multi-sensor image registration based on intensity and edge orientation information” (Fugen: Background Technique – 5th paragraph) Examiner Note: The examiner is interpreting the edge orientation information to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 13:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 9. Zang further teaches:
The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 14:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 9. Zang further teaches:
The UAV of claim 9, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))
Regarding Claim 15:
Zang teaches:
A tracking system, comprising:, (“system for controlling an unmanned aerial vehicle (UAV) is provided. The system comprises: one or more receivers, individually or collectively, configured to receive from a remote user (1) one or more navigation commands to move the UAV along a flight path, and (2) target information of a target to be tracked by an imaging device on the UAV; and one or more processors, individually or collectively, configured to track the target according to the target information by automatically adjusting at least one of the UAV or the imaging device while the UAV moves along the flight path according to the one or more navigation commands from the remote user.” (Zang: Summary of the Invention – 6th paragraph))
a memory that stores one or more computer-executable instructions;, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
and one or more processors configured to access, (“one or more processors” (Zang: Summary of the Invention – 5th paragraph))
the memory and execute the computer- executable instructions to perform a method comprising:, (“The memory units of the non-transitory computer readable medium 1606 can store logic, code and/or program instructions executable by the processing unit 1604 to perform any suitable embodiment of the methods described herein.” (Zang: Detailed Description of the Invention – 333rd paragraph))
obtaining, from an imaging device supported by a carrier of an unmanned aerial vehicle (UAV),, (“the imaging device is coupled to the UAV via a carrier” (Zang: Summary of the Invention – 21st paragraph))
identifying a target in the combined image;, (“identifying, based on the target type information, the target to track from within one or more images captured by the imaging device” (Zang: Summary of the Invention – 14th paragraph))
and generating control signals for tracking the identified target using the imaging device., (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
Zang does not teach but Fugen teaches:
an infrared image and a visible image; obtaining a combined image based on the infrared image and the visible image;, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 16:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 15. Zang does not teach but Fugen teaches:
The system of claim 15, wherein obtaining the combined image comprises:, (“The invention relates to an infrared and visible light image registration method using geometric structure features from coarse to fine, belonging to the field of digital image processing and computer vision, and mainly relates to interest point detection and matching, edge extraction and image transformation technology.” (Fugen: Technical Field – 1st paragraph))
[…] processing the infrared image to extract infrared features; processing the visible image to extract visible features; […], (“(1) feature extraction, to ensure that most of the features in the two images can correspond to the same position in the actual scene;” (Fugen: Background Technique – 3rd paragraph))
[…] matching the infrared image and the visible image based on the infrared features and the visible features; and applying at least one of the visible features to the infrared image to generate the combined image based on the matching., (“in the subsequent fine registration stage, first use the initial image transformation to transform the area of interest points to be matched Reduce the neighborhood range of its transformed points to exclude extraneous point interference and improve the accuracy of subsequent interest point matching” (Fugen: Summary of the Invention – 1st paragraph) Examiner Note: The examiner is interpreting the interest points to be matched to be equivalent to the infrared and visible image features.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 17:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 16. Zang does not teach but Fugen teaches:
The system of claim 16, wherein the infrared features comprise an infrared outer contour and the visible features comprise a visible outer contour, and wherein matching the infrared image and the visible image comprises aligning the infrared outer contour with the visible outer contour., (“the present invention proposes an infrared and visible image registration method using geometric structure features from coarse to fine. It is a new infrared and visible image registration algorithm. Its main contributions lie in the following two aspects: (1) This algorithm adopts a composite registration strategy and a coarse-to-fine registration method. In the coarse registration stage, the algorithm uses the edge alignment method to solve the initial transformation parameters. Specifically: after extracting the image edges for alignment, find the image transformation that can maximize the edge overlap rate of the two images;” (Fugen: Summary of the Invention – 1st paragraph))
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 18:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 16. Zang does not teach but Fugen teaches:
The system of claim 16, wherein applying at least one of the visible features to the infrared image comprises, (“The main idea of geometric alignment of features is to accomplish the registration task by searching for image transformations that can align most of the visual features in the two images. This registration strategy can successfully register infrared and visible light images in most cases,” (Fugen: Background Technique – 7th paragraph))
[…] determining an intensity of the at least one visible feature in the combined image based on a configurable parameter., (“Multi-sensor image registration based on intensity and edge orientation information” (Fugen: Background Technique – 5th paragraph) Examiner Note: The examiner is interpreting the edge orientation information to be a configurable parameter in this case.)
It would have been obvious to one of ordinary skill in the art at the time of filing, before the effective filing date of the claimed invention, to modify Zang with these above aforementioned teachings from Fugen in order to create an effective and accurate tracking method and system. At the time the invention was filed, one of ordinary skill in the art would have been motivated to incorporate Zang’s methods and system for infrared tracking with Fugen’s infrared and visible image registration method from coarse to fine using geometrical features in order to create an improved and efficient infrared tracking system since “a pair of infrared and visible light images can provide very useful complementary information to improve the efficiency and accuracy of related tasks” (Fugen: Background Technique – 1st paragraph) such as in “in remote sensing, registration fusion-based target recognition and military reconnaissance,” (Fugen: Background Technique – 1st paragraph) among other functions. Combining Zang and Fugen avoids “image registration problems with large misalignment deviations” (Fugen: Background Technique – 2nd paragraph), therefore improving overall accuracy of the infrared tracking system.
Regarding Claim 19:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 15. Zang further teaches:
The system of claim 15, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] determining whether to control the UAV, the carrier, or the imaging device based on a current configuration of the UAV, the carrier, or the imaging device., (“control signals or commands can be generated 408 for adjusting the movable, carrier, and/or imaging device” (Zang: Detailed Description of the Invention – 210th paragraph) Zang further describes how the UAV may also be controlled based on a current configuration and states “The movable object can be controlled remotely by a user or controlled locally by an occupant within or on the movable object. In some embodiments, the movable object is an unmanned movable object, such as a UAV” (Zang: Detailed Description of the Invention – 306th paragraph))
Regarding Claim 20:
Zang in view of Fugen as shown in the rejection above, discloses the limitations of claim 15. Zang further teaches:
The system of claim 15, wherein generating the control signals for tracking the identified target comprises, (“receiving, from a remote user, one or more navigation commands to move the UAV along a flight path; receiving, from the remote user, target information of a target to be tracked by an imaging device on the UAV;” (Zang: Summary of the Invention – 4th paragraph))
[…] detecting a deviation of the target from a predetermined configuration […], (“detect a deviation from the predetermined position or the predetermined size of the target” (Zang: Summary of the Invention – 49th paragraph))
[…] and generating the control signals for substantially correcting the deviation., (“and generate commands to automatically adjust the UAV, the carrier, or the imaging device so as to substantially correct the detected deviation from the predetermined position or the predetermined size of the target.” (Zang: Summary of the Invention – 49th paragraph))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Chalhoub whose telephone number is (571) 272-9754. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.R.C./Examiner, Art Unit 3667                                                                                                                                                                                                        


/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667